Citation Nr: 1415779	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-12 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to September 5, 2012.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to September 5, 2012.



REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for PTSD and assigned an initial 50 percent evaluation, effective March 9, 2009.  

In connection with this appeal, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) in January 2012; a transcript of the hearing is associated with the claims file.  

While the appeal was pending, an October 2012 rating action was issued granting a 100 percent evaluation for PTSD, effective September 5, 2012.  Therefore, as staged ratings have been assigned during the course of this appeal period, the issue has been characterized as shown on the first page of this decision.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

After the assignment of a 100 percent schedular rating for PTSD, the Veteran submitted a February 2014 statement wherein he alleged that the symptoms supporting his 100 percent rating had been present since the inception of the appeal.  He requested an earlier effective date for his 100 percent rating.  He has variously referred to "retiring" from employment in 2005 due to his psychiatric symptoms and inability to get along with co-workers.  On this record, the Board finds that a TDIU issue has been reasonably raised.  See generally Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (once a claimant submits evidence of medical disability, makes a claim for highest possible rating, and submits evidence of unemployability, an informal claim is raised under 38 C.F.R. § 3.155(a)); Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) (the issue of TDIU "is implicitly raised whenever a pro se veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating").  See also Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (VA has a duty to give a sympathetic reading to all pro se pleadings of record).  This issue, which is a component of the claim for a higher initial rating for PTSD, has been listed as a separate "claim" for administrative purposes only.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (where reasonably raised by the record, a claim of entitlement to TDIU is construed as a component of an increased rating claim with respect to the disability alleged to preclude employment.)

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  Additionally, the Veteran also has an electronic Virtual VA paperless claims file.  A review of documents in Virtual VA reveals VA mental health records dated from April 2010 to January 2012 and March 2012 to October 2012 and VA treatment records dated March 2003 to January 2011 and November 2012 to May 2013.  The remaining documents are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  For the appeal period prior to September 5, 2012, the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, thinking and mood as a result of suicidal ideation, anger, difficulty concentrating, depression, periods of violence, neglect of personal appearance, and difficulty in adapting to stressful circumstances.  

2.  For the appeal period prior to September 5, 2012, the Veteran's PTSD rendered him unable to obtain and maintain substantially gainful employment.



CONCLUSIONS OF LAW

1.  For the appeal period prior to September 5, 2012, the criteria for an initial rating of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  For the appeal period prior to September 5, 2012, the criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As relevant to the Veteran's underlying service connection claim, a July 2009 letter, sent prior to the May 2010 rating decision granting service connection for PTSD, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thereafter, the May 2010 rating decision granted service connection for PTSD and assigned an initial rating of 50 percent, effective March 9, 2009.  The Veteran subsequently appealed with respect to the propriety of the initially assigned rating for such disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim for service connection for his PTSD was granted and an initial rating assigned in the May 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded two VA examinations, in April 2010 and September 2012, in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that these examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include interviews with the Veteran, reviews of the record, and full physical examinations, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.  The record does not reflect that the Veteran has ever filed a claim for disability benefits with the Social Security Administration.

Additionally, in January 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Decision Review Officer (DRO).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, at the January 2012 hearing, the DRO noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's PTSD was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussions did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Initial Rating 

The Veteran seeks an initial disability rating in excess of 50 percent for his service-connected PTSD prior to September 5, 2012, when a 100 percent evaluation was assigned.  He contends that a 50 percent rating does not adequately reflect the severity of his symptoms and the occupational and social impairment resulting therefrom.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Board evaluates PTSD using the criteria in the General Rating Formula for Mental Disorders.  38 C.F.R. §§ 4.1, 4.130, Diagnostic Code 9411.  Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record.  

Finally, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App.  49, 53 (1990).  

In an August 2009 Vet Center letter, the Veteran's counselor noted marital discord and conflict between the Veteran and his wife.  He reported recurrent and intrusive distressing recollections of his time in service and dreams of traumatic events while in service on a regular basis.  He reported avoiding thoughts and feelings related to service and feeling detached from others.  The counselor noted the Veteran's restricted range of affect at all times as well as his persistent symptoms of poor concentration and irritability.  The Veteran reported getting five to six hours of sleep a night.  

Treatment records from the Vet Center dated March 2009 noted the Veteran's trouble at home due to his anger with his wife.  The Veteran reported staying in his room to avoid getting angry.  The Veteran reported spending a weekend thinking about the Vietnam War and being unable to think of anything else.  In April 2009, the Veteran reported intense feelings of helplessness.  In May 2009, the Veteran reported many problems at his former job, which is why he retired as soon as he could.  The Veteran noted feeling really stressed at home and not sleeping due to thinking about the war all the time.  The Veteran reported struggling to keep his anger under control.  In June 2009, the Veteran reported an incident in which he went to the grocery store and left behind several bags of groceries, which caused him to get angry.  The Veteran noted that he recognized memory problems in the past but this incident brought it to the forefront.  The Veteran reported getting really stressed in traffic and realizing he was experiencing panic attacks related to his PTSD.  The Veteran reported difficulty making decisions.  He also reported numerous dreams about his war experiences, resulting in little sleep.  

In July 2009, the Veteran reported not getting along well with his family, feeling like he was in a "slump," and wanting to be alone.  In September 2009, the Veteran reported he had not been sleeping due to thoughts about his friend who was killed in Vietnam.  In October 2009, it was noted that the Veteran struggled with feelings of guilt over his survival.  He further noted that he left his job due to stress from others, including his coworkers.  In November 2009, the Veteran noted that he saw his family as the enemy.  He reported isolating as much as possible from his family because he was easily aggravated by them.  In December 2009, the Veteran noted that his grandchildren stressed him out because they could not keep quiet.  He reported being unable to deal with the holidays, preferring to keep to himself instead of with his family.  

A December 2009 letter from the Vet Center reported that the Veteran stayed at home, not getting involved within anything at home or in the community.  He reported no feelings of happiness.  He noted that he slept very little and would often wake up sweating profusely with horrible nightmares.  He avoided activities and places that may arouse recollections of his war trauma.  His counselor noted that the Veteran presented with feelings of detachment from others and no interest in significant activities.  His symptoms included chronic sleep disturbances, irritability and difficulty concentrating.  

A VA examination in April 2010 noted the Veteran's 2005 retirement due to problems at work with his supervisors.  The Veteran reported that the employee union frequently had to intervene on his behalf in dealing with management.  He reported poor sleep, bad dreams, and temper outbursts, all of which worsened in the last year.  He reported buying a house in a rural area so that he could be away from his family.  He reported disturbed sleep and often being restless and noisy while sleeping.  He noted being "obsessed" with Vietnam memories.  He avoided crowds for years and only did his shopping early in the morning or late at night to avoid large groups of people.  He reported few interests and increased problems with his wife.  He noted that the only person he was close to was one of his daughters.  The Veteran was described as dark, brooding, and easily irritated.  He noted difficulty concentrating, often losing track of what he was doing.  He reported that simple tasks, like changing a light switch, became complicated for him and that he had to read instructions multiple times.  The Veteran noted that he did not like to work with others.  He reported feeling sad, guilty and frustrated chronically.  He further noted a history of suicidal ideation, which had scared him at times in the past.  

A mental status examination revealed that the Veteran appeared tired and moved somewhat slowly.  Speech and thought processes were normal.  The Veteran complained of mild to moderate day-to-day problems with concentration and short-term memory due to distractibility, cognitive preoccupations, and irritability.  His insight was fair.  Affect was a bit constricted, and mood was "down."  The Veteran complained of a chronic sense of "quotas, deadlines, and timeliness," which kept him always too alert and emotionally aroused.  He noted engaging in a lot of "better off dead" thinking and was always irritable and often frustrated, intolerant and angry.  To avoid hurting others' feelings, he avoided socializing.  The examiner diagnosed PTSD, chronic with a markedly depressive component and identified the following psychosocial stressors: history of Vietnam stress, retirement, family friction and wife's chronic illness.  A GAF score of 55 was assigned.  The examiner concluded that the Veteran retired early secondary to interactions of his PTSD symptoms with job stress and changes and that he could likely work again with medication for irritability, sleep and depression. 

VA treatment records dated April 2010 reported the Veteran was close to family members and had three close friends.  The Veteran described his current mood as depressed, irritable.  He denied any current thoughts of harming himself or others.  A mental status examination revealed fair insight and otherwise normal findings, to include speech, appearance, affect, judgment, thought processes and memory.  A GAF score of 51-60, indicative of moderate symptoms, was assigned.  The Veteran had positive depression and PTSD screenings.  He reported little interest or pleasure in doing things, feeling down, depressed, and hopeless, and being constantly on guard, watchful and easily startled.  

In July 2010, VA treatment records noted that the Veteran had flashbacks to war triggered by loud noises.  He reported thinking that he heard "something in the attic" at his home, though it was unclear if this was hallucinatory.  The Veteran denied visual hallucinations.  He reported increased feelings of anxiety, decline in concentration and depressed mood in the recent past.  He noted two episodes of unusually great anxiety without an obvious trigger.  No other symptoms of panic attacks were noted.  Mental status examination revealed sad affect and anxious mood with the Veteran appearing easily distracted.  Current evidence of psychosis was also noted.  A GAF score of 50 was assigned and problems with primary support group noted.  

VA treatment records dated September 2010 revealed the Veteran's restless sleep with persistent nightmares.  A mental status examination revealed anxious affect and mood with otherwise normal findings.  The Veteran's PTSD symptoms were noted to cause significant interpersonal problems.  In October 2010, the Veteran reported becoming agitated while sleeping.  A mental status examination revealed that the Veteran was fatigued with constricted affective range and somewhat depressed mood.  In November 2010, the Veteran reported erratic sleep.  He denied flashbacks but noted that his nightmares continued. He also denied startling easily and reported no feelings of hypervigilance.  A mental status examination revealed normal findings.  

Treatment records from the Vet Center dated December 2010 noted horrific panic attacks and that the Veteran was struggling with the holidays and handling having people over.  In June 2011, the Veteran reported that he was able to talk to his wife more and that she was more supportive.  He further noted that he was able to handle his grandchildren better.  A July 2011 Vet Center letter revealed that, while the Veteran had no plans to hurt anyone, he felt that he had the potential and capacity to commit a homicidal act, which is why he avoided all contact with others.  The Veteran struggled with panic attacks and had difficulty being in one place for any length of time.  

VA treatment records dated March 2011 revealed the Veteran was more forgetful due to higher medication doses.  A mental status examination revealed constricted affective range.  In June 2011, the Veteran reported depressed mood with no suicidal or homicidal ideation.  He noted watching a television show about the Vietnam War and experiencing combat-related nightmares afterwards.  He further reported fragmented sleep.  A mental status examination revealed sad affect and depressed mood with normal speech, grooming, and thought process.  In September 2011, the Veteran denied flashbacks or excessive irritability and noted his anxiety was under control.  He reported nightmares one or two times a week.  A mental status examination revealed constricted affect and otherwise normal findings.  In December 2011, the Veteran reported occasional nightmares of combat but no flashbacks recently.  He noted that flashbacks were typically more often in the summer when the heat reminded him of Vietnam.  Anxious mood and affect were noted.  The Veteran's PTSD symptoms were noted to be partially controlled.  

A January 2012 Vet Center letter reported that, when the Veteran was working, he was unable to deal with supervisors, had problems with co-workers and was not happy at work.  He isolated himself in the workplace.  The Veteran's symptoms were reported to be of a chronic nature and his thought processes were grossly impaired.  The Veteran's counselor noted that his ability to maintain gainful employment was grossly impaired and that the Veteran would be a liability in the workplace.  He further noted that the Veteran had consistent suicidal ideations due to low self-esteem.  

The Veteran testified at a January 2012 hearing that he had been married for 32 years and that his relationship with his wife had been worse in the last three to five years.  He reported that he and his wife argued a lot and slept in separate rooms.  He testified that he experienced anger outbursts and punched holes in walls or threw things.  He reported close family friends and a good relationship with his children.  He noted that his friends often talked about him when he was not around, wondering what was wrong with him.  The Veteran also testified that he had thoughts of harming himself on a regular basis.  He noted that he attended weekly group therapy sessions.  

VA treatment records dated April 2012 reported adequate activities of daily living with no manic or psychotic symptoms.  A mental status examination revealed full range affect, adequate judgment and insight, and sad mood over death in family.  In July 2012, a mental status examination revealed a subdued affect and a positive depression screening.  

Following a review of the relevant evidence of record, including VA treatment records from the Evanston Vet Center and Milwaukee VA facility, letters from the Veteran's counselor at the Vet Center, the Veteran's statements, and a VA examination dated April 2010, the Board concludes that the Veteran is entitled to a rating of 70 percent, but no higher, for his PTSD prior to September 5, 2012.  In this regard, the Veteran's social functioning was impaired as indicated by his strained relationship with his wife, stepson, and grandchildren, few friends, and purchase of a home in the country to have time away from his family.  Furthermore, the Veteran had occupational limitations as indicated by his difficulty concentrating and need to retire early due to his difficulty interacting with coworkers and supervisors.  

Additionally, the Veteran's PTSD symptoms closely approximated those listed in the rating criteria for a 70 percent evaluation.  38 C.F.R. § 4.130.  These symptoms include suicidal ideation, awareness of a capacity to commit homicidal acts, restricted or constrained affect, difficulty sleeping, depression, anger and irritability sometimes leading to violent outbursts, several days in a row without showering, nightmares, flashbacks, obsession with deadlines, quotas and timeliness, and impaired thought processes.  The evidence of record supports a finding that the Veteran had difficulty adapting to stressful circumstances, as indicated by his inability to get along with new supervisors while working and his continued problems coping with his family after his stepson and grandchildren moved into his home.  Furthermore, the Veteran reported punching holes in walls and throwing things when angry.  These symptoms suggest deficiencies in most areas, including family relations, work, judgment, thinking and mood.  As such, the Board finds that the Veteran's PTSD symptoms prior to September 5, 2012 nearly approximated the criteria for a 70 percent rating.  

As noted previously, the symptoms listed for the rating criteria for 70 percent are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify" a 70 percent rating.  Mauerhan, 16 Vet. App. 436, 442 (2002).  The focus of the analysis is on whether the evidence presented supports the level of impairment on occupational and social functioning contemplated by a 70 percent rating, rather than on how many of the listed symptoms the Veteran exhibits.  Mauerhan, 16 Vet. App. 436, 442 (2002); Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.  In this case, the Board finds that the Veteran's overall symptomatology supports assignment of the 70 percent rating for the time period on appeal.  

The Board further finds that the assigned GAF scores do not fully capture the severity of the Veteran's overall disability picture.  The Veteran was assigned GAF scores ranging from 50, which is indicative of serious symptoms, to 51-60, which is indicative of moderate symptoms.  As discussed above, GAF scores are not determinative evidence of the rating to be assigned but must be considered in light of all of the evidence.  In the present case, the Board finds the assigned GAF scores less probative than the other evidence of record detailing the Veteran's symptoms, which support the assignment of a 70 percent evaluation.  

The Board does not find that the Veteran's PTSD symptoms were reflective of the criteria or best approximated a rating of 100 percent, which requires total occupational and social impairment, for the period prior to September 5, 2012.  In fact, the evidence shows that the Veteran had normal speech, no confirmed hallucinations, only occasional suicidal ideation, no homicidal ideation, no grossly inappropriate behavior, and no disorientation to time or place.  The evidence reflects that the Veteran was able to care for himself and was not a danger to himself or others, reflected by passive "better off dead" thinking and a recognition of his capacity to harm others, though no indication of thoughts to actually do so.  While the Veteran admitted to going days without showering, various mental status examinations noted good grooming and adequate hygiene.  Additionally, while some forgetfulness and concentration problems were indicated, such as when the Veteran reported leaving groceries he paid for at the supermarket, the preponderance of the evidence does not support a finding of any significant memory loss to the extent of forgetting names of close relatives, occupation or his own name.  

The evidence of record supports a finding of difficulty with employment, and the Veteran's counselor noted that he would be a "liability" in the workplace.  However, the Veteran stopped working because he was eligible for retirement and had maintained employment with the same company for over thirty years.  Therefore, while deficiencies in his ability to work were noted, a finding of total occupational impairment is not warranted.  Additionally, while the Veteran noted difficulty getting along with his wife and family to the extent that he purchased a rural home to be alone and away from them, the evidence of record also noted periods where the Veteran felt supported by his wife of over thirty years and made an effort to get along with his grandchildren.  The Veteran also reported having three close friendships and a close relationship with one of his daughters.  These relationships do not support a finding of total social impairment indicative of a 100 percent evaluation.  Overall, the Board finds that the preponderance of the evidence supports a finding the Veteran's symptoms prior to September 5, 2012 were not reflective of the criteria for or best approximated by the 100 percent rating criteria.  

Turning to extraschedular rating considerations, the Board must determine whether referral is warranted for a rating outside of the schedule for the Veteran's PTSD.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the claims file does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran.  Thus, the extraschedular analysis ends here, and referral for consideration of an extraschedular rating is not required.  

Finally, as noted in the Introduction, the Board finds that the Veteran has reasonably raised a claim of entitlement to TDIU due to his PTSD which, pursuant to Rice, is a component of the initial rating claim on appeal.  The Board's award of a 70 percent schedular rating renders the Veteran eligible for schedular consideration of a TDIU rating under 38 C.F.R. § 4.16(a).

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  For TDIU purposes, marginal employment is not to be considered substantially gainful employment.  38 C.F.R. § 4.17. Factors to be considered include the veteran's employment history, educational attainment and vocational experience.  38 C.F.R. § 4.16.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

However, in order to be granted TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The Veteran filed his PTSD application in March 2009.  A 100 percent schedular rating was awarded effective September 5, 2012, which represents the date of a VA examination report.  This examiner found that, based on the Veteran's report, his PTSD symptoms had worsened since his last VA examination due to increasing isolation, worsening interpersonal conflict, concentration impairing activities of daily living, self-reported greater psychological distress and an increase in psychotropic medication doses.  This examiner found that, due to extreme irritability evidenced during examination, social isolation which made it unlikely that he could work effectively with supervisors and coworkers, fatigue and loss of initiative would impact his productivity, his inability to manage stress or interpersonal conflict and concentration deficits which would negatively impact productivity and performance, that the Veteran's PTSD rendered him unemployable "at this time."

Here, the record reflects that the Veteran "retired" from his job in 2005, after over thirty years of employment.  Vet Center records in 2009 note the Veteran's report of persistent symptoms of poor concentration and irritability, which was noted by the VA examiner in September 2012 to provide a basis for the Veteran's unemployability.  

The Veteran described struggling to keep his temper in control, which included staying isolated in his room and even staying away from his family.  The September 2012 VA examiner described the Veteran's social isolation as rendering it unlikely that he could work effectively with supervisors and coworkers and, thus, providing a reason for his unemployability.

The Veteran further described himself as being in a "slump," wanting to be left alone, being consumed with war thoughts and not getting involved with anything at home or in the community.  The September 2012 VA examiner identified the Veteran's loss of initiative as negatively impacting his productivity and, thus, providing a reason for his unemployability.

At the September 2012 VA examination, the Veteran described a worsening of his PTSD symptoms over the past two years which would approximately be the 2010 time period.  However, in his February 2014 statement, the Veteran reported his perception that his PTSD symptoms supporting the 100 percent rating had been present at the time he filed his service connection claim.

On review of the record, the Board initially notes that it is clear that the Veteran's unemployability due to PTSD did not have its onset on the date of his September 2012 VA examination, as the VA examiner based this opinion in part on the Veteran's report of symptomatology which had been present prior to the examination.  There is no medical opinion, however, regarding the onset of employability due to PTSD.  

While the lay and medical evidence does support an overall worsening of PTSD during the appeal period, the Board finds that the record is in relative equipoise as to whether the Veteran's PTSD has rendered him unemployable since the inception of the appeal.  In this respect, the Veteran has credibly described "retiring" from work due to an inability to work with supervisors that required union intervention on his behalf, and the factors utilized by the September 2012 VA examiner as supporting the unemployability opinion - namely extreme irritability, social isolation which made it unlikely that he could work effectively with supervisors and coworkers, loss of initiative impacting productivity, an inability to manage stress or interpersonal conflict and concentration deficits that negatively impact productivity and performance - were present by lay report recorded contemporaneous in time to the start of the appeal period.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's PTSD has rendered him unemployable since the inception of the appeal.

In summary, the preponderance of the evidence shows that the Veteran's PTSD approximates the schedular rating criteria for a rating of 70 percent, but no higher, for the period prior to September 5, 2012.  The Veteran also meets the criteria for a schedular TDIU rating for the entire appeal period.  In so finding, the Board has applied the benefit of the doubt doctrine in determining that the criteria for an initial 70 percent rating are met, but finds that the preponderance of the evidence is against assignment of a higher rating.  38 U.S.C.A. §  5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App.  49, 53 (1990).  



ORDER

For the appeal period prior to September 5, 2012, an initial 70 percent rating, but no higher, for PTSD is granted.  

For the appeal period prior to September 5, 2012, a TDIU rating is granted.  




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


